                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 DEFINITIVE HOLDINGS, LLC, a Utah                     MEMORANDUM DECISION AND
 limited liability company,                           ORDER DENYING PLAINTIFF’S
                                                    SHORT FORM DISCOVERY MOTION
                        Plaintiff,

 vs.                                                     Case No: 2:18-cv-00844-TS-DBP
 POWERTEQ LLC, a Kentucky limited                               Judge Ted Stewart
 liability company,                                       Magistrate Judge Dustin B. Pead
                        Defendant.



       District Judge Ted Stewart referred this matter to undersigned in accordance with 28

U.S.C. § 636(b)(1)(A). (ECF No. 22.) The matter is before the court on Plaintiff Definitive

Holdings, LLC’s renewed Motion for Short Form Discovery. (ECF No. 55.) Definitive

Holdings seeks an order that James E. Conforti, Jr. is “qualified as a Technical Advisor under

the Protective Order” and also requests guidelines for review of Defendant Powerteq LLC’s

source code.

       The matter is fully briefed and the court has carefully reviewed the moving papers

submitted by the parties. Pursuant DUCivR 7-1(f), oral argument is unnecessary and the

court will determine the motions on the basis of the written papers.

                                        BACKGROUND

       This is a software patent infringement case involving modifying software that resides in

the electronic control unit in vehicles. See Amended Complaint, ECF No. 8. In the Amended

Complaint, Definitive Holdings identifies Mr. James E. Conforti, Jr., approximately six times, as
a co-inventor of patented technology at issue in this matter. See generally Amended Complaint.

Definitive Holdings once again seeks to have Mr. Conforti qualified as a Technical Advisor as

set forth in the Standard Protective Order (Protective Order). See DUCivR 26-2(a), Protective

Order available online at https://www.utd.uscourts.gov/usdc-forms. The court denied this same

request previously without prejudice. (ECF No. 50.) In that order the court expressed some

concerns with whether Mr. Conforti qualifies to serve as a Technical Advisor under the

requirements of the Protective Order. The court found that Mr. Conforti’s relationship to

Definitive Holdings was unclear based upon the information before it. Additionally, the court

expressed concern about whether Definitive Holdings was “attempting to circumvent the

overarching principle of the Protective Order requiring that nominating a disinterested person

serve in the role of Technical Advisor.” (ECF No. 50, p. 4.) Definitive Holdings renews its

motion and attaches an affidavit from Mr. Conforti in support.

                                         DISCUSSION

       The Protective Order governs information produced in this action, designating

information into protective categories such as Confidential Information – Attorneys Eyes Only

and Confidential Information. It also classifies individuals who are authorized and not

authorized to review the designated information. See DUCivR 26-2(a), Protective Order

available online at https://www.utd.uscourts.gov/usdc-forms. Under the Protective Order terms,

parties may designate any person as a Technical Advisor if certain conditions are met. The term

Technical Advisor refers “to any person who is not a party to this action and/or not presently

employed by the receiving party or a company affiliated through common ownership, who has

been designated by the receiving party to receive another party’s” Protected Information.



                                                2
Protective Order p. 4. A Technical Advisor is to sign a disclosure agreement identifying in

relevant part, his or her affiliation, or lack thereof, with the receiving party. See Id. at 20. Upon

receipt of the disclosure agreement, the producing party may object in writing within seven days

to the designation. Defendant Powerteq failed to file a timely objection when Definitive

Holdings submitted the required disclosure agreement to have Mr. Conforti designated as a

Technical Advisor. Although improper, the court did not hold this failure against Powerteq in its

prior order due to concerns involving the overarching principles of the Protective Order. (ECF

No. 50, p. 4.)

       To qualify as a Technical Advisor Mr. Conforti cannot be a party to the action, an

employee of Definitive Holdings, or a “company affiliated through common ownership.”

Protective Order p. 4. Plaintiff Definitive Holdings seeks to remedy the vague status between it

and Mr. Conforti cited to by the court previously, by submitting another declaration from Mr.

Conforti. Mr. Conforti states: he is one of the co-inventors of the patent in suit; “Definitive

Holdings is owned indirectly by the Conforti Family Trust (50%) and, to the best of my

knowledge, Rod Barman (50%), my co-inventor on the patent in suit”; Definitive Holdings

business purpose is to license the patent in suit and if necessary litigate any infringement;

“Rennsport Research is a business venture” Mr. Conforti co-founded with a partner and neither

Rennsport Research or the partner in Rennsport Research, has any interest in Definitive

Holdings; Mr. Conforti is not employed by any third party; and Rennsport Research has no

interest in the patent in suit. (ECF No. 55-1, p. 1-2.) With this background information,

Definitive Holdings argues the Protective Order does not provide that an ownership interest, such

as that Mr. Conforti has in Definitive Holdings via the trust, is disqualifying. Thus, Mr. Conforti



                                                  3
is not precluded from being a Technical Advisor because he is not a party to this action and is

not presently employed by the receiving party or a company affiliated through common

ownership. See Protective Order.

       The questions presented in this dispute—who should have access to confidential

information by being designated a technical advisor and the underlying concerns of inadvertent

disclosure or misuse of such information—are common questions in our modern technological

competitive landscape. For example, this court has weighed risks of disclosure and dangers of

gaining an unfair competitive advantage in denying access to a former business officer and in-

house counsel, Catheter Connections, Inc. v. Ivera Med. Corp., No. 2:14-CV-70 TC, 2014 WL

3945880, at *1 (D. Utah Aug. 12, 2014), in preventing the reclassification of an expert report

with sensitive information, ClearOne Commc'ns, Inc. v. Chiang, No. 2:07 CV 37 TC, 2008 WL

4527344, at *1 (D. Utah Oct. 1, 2008), and in excluding certain individuals from reviewing

source code. White Knuckle IP LLC v. Elec. Arts Inc., No. 1:15-CV-36 DN, 2015 WL 6125774,

at *2 (D. Utah Oct. 16, 2015).

       Courts presiding over patent cases have often crafted protective orders that address the

need to limit access to such protected technical information. See, e.g., Safe Flight Instrument

Corp. v. Sundstrand Data Control, Inc., 682 F.Supp. 20, 22 (D.Del.1988) (collecting cases).

“Courts dress technical information with a heavy cloak of judicial protection because of the

threat of serious economic injury to the discloser of scientific information.” Id. Where the

protection sought is to prevent a certain individual from viewing information courts balance the

risk of inadvertent disclosure to competitors against the risk of prejudice to the other party’s

ability to prosecute or defend their case. See Layne Christensen Co. v. Purolite Co., 271 F.R.D.



                                                  4
240, 249 (D.Kan. 2010). Here Plaintiff argues that the Protective Order does not disqualify

someone who has an ownership interest. And avers that it would be an “extreme financial

hardship” if Mr. Conforti is not permitted to be qualified as a Technical Advisor.

        After weighing the information that has been submitted and the competing interests, the

court finds Mr. Conforti should not be qualified as a Technical Advisor. Contrary to Plaintiff’s

position, ownership in a trust that shares control of Plaintiff implicates the prohibition against a

Technical Advisor who is part of a “company affiliated through common ownership.” In this

instance it is a trust that shares ownership rather than a company. In practice, however, this is a

distinction without a difference as trust ownership could enable Mr. Conforti to utilize a

competitor’s information for Definitive Holding’s unfair competitive advantage. As noted by

Powerteq, nothing is disclosed about whether Mr. Conforti is a trustee, a beneficiary or related to

any trustee or beneficiary. Further, even if Definitive Holdings has no employees and only seeks

to license the patent at issue, or if necessary litigate infringement, Plaintiff has failed to disclose

if Mr. Conforti is involved in the business decisions of Plaintiff as a part owner or as an indirect

manager or officer. Courts have utilized the “competitive decision making” test when balancing

risks and a person’s inability to compartmentalize competitive information. See Suture Exp., Inc.

v. Cardinal Health, 2013 WL 6909158, at *7 (D. Kan. Dec. 31, 2013). “[I]t is very difficult for

the human mind to compartmentalize and selectively suppress information once learned, no

matter how well-intentioned the effort may be to do so.” FTC v. Exxon Corp., 636 F.2d 1336,

1350 (D.C.Cir.1980); see also Hitkansut LLC v. United States, 111 Fed.Cl. 228, 239

(Fed.Cl.2013) (“[T]he fallibility of the human brain is paramount. It is simply impossible for a

human being to segregate, or ‘unlearn,’ certain pieces of knowledge.”). And here, given Mr.



                                                   5
Conforti’s partial ownership of Plaintiff, the risk of either misusing confidential information or

inadvertent disclosure is too high to warrant qualifying him as a Technical Advisor when

weighed against the burden placed on Plaintiff.

       Finally, because the court declines to qualify Mr. Conforti as a Technical Advisor, it

denies Plaintiff’s joint renewed unsupported request that Plaintiff be permitted to review

Powerteq’s source code with the help of an editor.

                                             ORDER

       Based upon the foregoing, Definitive Holding’s Motion is DENIED.



       Dated this 6th day of December, 2019.



                                              _______________________________________
                                              Magistrate Judge Dustin B. Pead




                                                  6
